



MITEK SYSTEMS, INC.
CONDITIONAL RESTRICTED STOCK UNIT AWARD AGREEMENT
Mitek Systems, Inc. (the “Company”) hereby grants to you, Scipio “Max”
Carnecchia (the “Executive”) that number of restricted units of the Company’s
Common Stock set forth below (the “Conditional Restricted Stock Unit Award”), as
an inducement grant pursuant to Nasdaq Listing Rule 5635(c)(4) and subject to
the terms and conditions below. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in the Amended and Restated Mitek
Systems, Inc. 2012 Incentive Plan (the “Plan”), a copy of which is attached
hereto as Attachment 1.
1. GOVERNING PLAN DOCUMENT. Your Conditional Restricted Stock Unit Award is
subject to all of the provisions of the Plan, which provisions are hereby made a
part of this Conditional Restricted Stock Unit Award Agreement. In the event of
any conflict between the provisions of this Conditional Restricted Stock Unit
Award Agreement and the provisions of the Plan, the provisions of the Plan shall
control in all respects, provided that to the extent a term is separately
defined in this Conditional Restricted Stock Unit Award Agreement, such
definition will supersede the definition contained in Section 2 of the Plan.
2. DETAILS OF CONDITIONAL RESTRICTED STOCK UNIT AWARD. The details of your
Conditional Restricted Stock Unit Award are as follows:
Number of Shares of Common Stock Subject to Award:
 
47,369
Award Date:
 
November 6, 2018
Vesting Schedule:
 
Subject to the terms and conditions of this Award and the Plan, the restricted
stock units subject to this Award shall vest in four equal annual installments
with the first installment vesting on November 6, 2020, such that the award
shall be fully vested on the five year anniversary of the Award Date. The
resulting aggregate number of restricted stock units shall be rounded to the
nearest whole number on each vesting date. 


Notwithstanding anything to the contrary contained in the Plan, any employment
agreement to which Executive is a party or otherwise, in the event that the
consummation of a Change of Control occurs prior to the six (6) month
anniversary of the Date of Grant, this Conditional Restricted Stock Unit Award
shall terminate, shall not vest and shall be void and of no further force or
effect.

3. SATISFACTION OF VESTING RESTRICTIONS; ACCOUNT. No Shares will be issued to
you pursuant to your Conditional Restricted Stock Unit Award until such Shares
vest in accordance with the Vesting Schedule indicated in Section 2. As soon as
practicable after the date on which any Shares subject to your Conditional
Restricted Stock Unit Award vest, the Company will issue to you, free from
further vesting restrictions, uncertificated shares in book entry form or share
certificates representing such vested whole Shares. Prior to the time any Shares
subject to your Conditional Restricted Stock Unit Award vest, whenever
dividends, whether payable in cash, stock or other property, are declared on
such Shares, on the date any such dividend is paid, the Company will credit to a
bookkeeping account (the “Account”) maintained by the Company for your benefit
appropriate Dividend Equivalents in respect of the number of unvested Shares
subject to your Conditional Restricted Stock Unit Award on the record date for
such dividend. Any such Dividend Equivalent will be released from the Account
and paid or issued to you as your Conditional Restricted Stock Unit Award vests.
In the event that any such Dividend Equivalent consists of Shares, the Company
shall issue such Shares to you free from any vesting restrictions, in
uncertificated book entry form or in share certificates representing whole
Shares.
4. TERMINATION OF EMPLOYMENT OR SERVICE WITH THE COMPANY OR ANY OF ITS RELATED
ENTITIES. If, at any time prior to the vesting in full of the Shares subject to
your Conditional Restricted Stock Unit Award, your full- or part-time employment
or service with the Company or any of its Related Entities terminates for any
reason, the unvested portion of your Conditional Restricted Stock Unit Award
shall be canceled and become automatically null and void.


1



--------------------------------------------------------------------------------





5. REPRESENTATIONS. In connection with the acquisition of Shares pursuant to
this Conditional Restricted Stock Unit Award Agreement, you represent and
warrant to the Company that you have no present intention of distributing or
selling the Shares, except as permitted under applicable securities laws. You
further acknowledge and agree that your ability to sell the Shares may be
limited by the Securities Act of 1933, as amended (including without limitation,
Rule 144 promulgated thereunder), and by the terms and conditions of this
Conditional Restricted Stock Unit Award Agreement and the Plan.
6. NOT A CONTRACT OF EMPLOYMENT. By executing this Award, you acknowledge and
agree that (i) nothing in this Award or the Plan confers on you any right to be
employed by, or continue any employment, service or consulting relationship
with, the Company or any of its Related Entities, and (ii) the Company would not
have granted this Award to you but for this acknowledgement and agreement. Under
no circumstances will the Plan or this Conditional Restricted Stock Unit Award
Agreement be considered to be part of the terms and conditions of your
employment with the Company or any of its Related Entities that employ you.
7. NOTICES. Any notices to be delivered pursuant to this Conditional Restricted
Stock Unit Award Agreement shall be given in writing and shall be deemed
effectively given upon receipt or, in the case of notices delivered by mail by
the Company to you, five (5) days after deposit in the United States mail,
postage prepaid, addressed to you at the last address you provided to the
Company.
8. SEVERABILITY. If one or more provisions of this Conditional Restricted Stock
Unit Award Agreement are held to be unenforceable under applicable law, such
provision(s) shall be excluded from this Conditional Restricted Stock Unit Award
Agreement and the balance of the Conditional Restricted Stock Unit Award
Agreement shall be interpreted as if such provision(s) were so excluded and
shall be enforceable in accordance with its terms.
9. BINDING AND ENTIRE AGREEMENT. The terms and conditions of this Conditional
Restricted Stock Unit Award Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties. This
Conditional Restricted Stock Unit Award Agreement, together with the Plan and
that certain Executive Employment Agreement between the parties and dated as of
the date hereof, constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof and no party
shall be liable or bound to any other party in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.
10. COUNTERPARTS. This Conditional Restricted Stock Unit Award Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.


COMPANY:
 
 
 
EXECUTIVE:
 
 
 
 
MITEK SYSTEMS, INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Jason L. Gray
 
 
 
By:
 
/s/ Scipio “Max” Carnecchia
Name:
 
Jason L. Gray
 
 
 
Name:
 
Scipio “Max” Carnecchia
Title:
 
General Counsel
 
 
 
 
 
 

GRANT SUMMARY:
On November 6, 2018, Scipio “Max” Carnecchia hereby receives a Conditional
Restricted Stock Unit Award inducement grant for 47,369 shares of Common Stock
of the Company.


2

